Citation Nr: 1824075	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  18-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for major depressive disorder (MDD) with posttraumatic stress disorder (PTSD) from May 22, 2015. 

2.  Entitlement to an effective date earlier than May 22, 2015, for the 100 percent rating for MDD with PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded an increased rating of 70 percent for MDD with PTSD (previously characterized as MDD), effective from May 22, 2015 (the date of receipt of the claim for service connection for PTSD, construed as a claim for an increased rating for MDD).  The RO also granted service connection for dysphonia, secondary to service-connected extrinsic restrictive ventilator defect (lung disorder) and granted an initial rating of 10 percent, effective from May 22, 2015.  The Board notes that the issue of the timeliness of the notice of disagreement was appealed to the Board, and the Board determined the NOD was timely filed in the December 2017 Board decision.  Thus, the Veteran timely appealed. 

The Veteran testified at a hearing before the undersigned in February 2018 and a copy of the hearing transcript is of record.

The Board notes that in a February 2018 correspondence, the Veteran alleged clear and unmistakable error (CUE) in the March 2007 rating decision, which granted service connection for MDD, and assigned an initial 30 percent rating, effective from January 1, 2007.  However, as the Board is granting the Veteran's claim for a 100 percent rating for MDD with PTSD from January 1, 2007, the effective date of the initial grant of service connection and the day after separation from service, representing a full grant of the benefits sought, the CUE motion is now moot.

Although the RO determined that the claim for an initial higher rating for dysphonia was on appeal, the Veteran indicated in the December 2016 notice of disagreement, as well as in her February 2018 Board hearing, that she was not appealing the initial rating assigned, rather she wanted a combat identifier designation for this disability, as it is secondary to her service-connected and combat related lung disorder.  Therefore, the issue of an initial higher rating for dysphonia is not before the Board.  As the RO has not yet explicitly adjudicated the request for the designation of a combat identifier for her service-connected dysphonia, this matter is referred to the RO for appropriate action, to include, if applicable, providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  The issue of the propriety of the initial rating for the Veteran's MDD with PTSD was pending at the time of her current claim for an increased rating for this disability, because a timely notice of disagreement with the initial 30 percent rating assigned in the March 2007 rating decision granting service connection for MDD was filed but not recognized.

2.  The evidence is at least evenly balanced as to whether symptoms and overall impairment caused by service-connected MDD with PTSD have more nearly approximated total occupational and social impairment since January 1, 2007.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for MDD with PTSD, have been met for the period from March 22, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411-9434 (2017).
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of January 1, 2007, for the 100 percent rating for MDD with PTSD have been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C. § 5110 (a).  The effective date of an award of disability compensation to a veteran is generally the day following separation from service if the claim for compensation was received within one year of separation from service.  See 38 U.S.C. § 5110 (b)(1); see also 38 C.F.R. § 3.400 (b)(2)(i) (the effective date for a claim for disability compensation filed within a year of separation is the day after separation from service or the date entitlement arose, whichever is later).

By way of background, a March 2007 rating decision granted service connection for MDD and assigned an initial 30 percent rating, effective January 1, 2007, the day after separation from service.  Within one year of this decision, on March 5, 2008, the Veteran sent a letter to the RO with the subject line, "Notice of Disagreement."  In this letter, the Veteran challenged a number of aspects of the March 2007 rating decision.  The first aspect of the decision that she challenged related to the accuracy of the November 2006 VA psychiatric examination.  Given that this statement was entitled "notice of disagreement" and referenced the November 2006 VA psychiatric examination, the evidence is at least evenly balanced as to whether it should be considered a timely notice of disagreement with the initial 30 percent rating assigned for MDD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and prior to March 24, 2015, VA was liberal in determining what constitutes a notice of disagreement, the Board finds that the March 2008 statement was a notice of disagreement as to the initial rating assigned for MDD.  38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to all aspects of a claim); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The September 2008 statement of the case did not, however, address the issue of the propriety of the initial 30 percent rating.  Consequently, the claim for an initial rating higher than 30 percent for MDD remained pending.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  See also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

In this case, the Veteran's challenge to the effective date assigned for the 70 percent rating also includes an argument that there was a timely challenge to the initial rating assigned that was never adjudicated and that the claim for a higher initial rating remained pending, thus warranting consideration of the proper rating from January 1, 2007.  The Board notes this is a valid way to assert entitlement to an earlier effective date based on a prior pending claim that was never adjudicated, i.e., a claim for a higher initial rating for the grant of service connection for a psychiatric disorder.  See Ingram v. Nicholson, 21 Vet. App. 232, 240-41 (2007) ("The appellant's arguments regarding an earlier effective date are properly before the Court, as the Court has held that a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim").  Thus, although the Veteran's appeal in this case arose in the context of the 70 percent rating assigned from March 22, 2015, given that the Veteran's claim for an initial higher rating for a psychiatric disorder was still pending, as explained below, the Board concludes that a 100 percent rating for the Veteran's MDD with PTSD is warranted from January 1, 2007, the initial effective date for service connection for a psychiatric disorder, which is the day after separation from service.

The pertinent regulations provide disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of a current 70 percent rating for PTSD from March 22, 2015, and 30 percent rating prior to that date, pursuant to 38 C.F.R. § 4.130, DC 9411-9434.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As contended by the Veteran and her representative during the February 2018 Board hearing, as well as in written statements, the Veteran reported a relative consistency in her symptoms from January 1, 2007.  There is no evidence that the Veteran's disability suddenly got worse on March 22, 2015, the date the RO awarded an increased 70 percent rating and recharacterized the claim to include PTSD.  The November 2006 VA examination report reflects the Veteran had past suicide attempts and continued suicidal ideations, failed marriages, and that there was evidence of delusions and hallucinations.  The Veteran also reported that she stopped engaging in recreational pursuits and did not have meaningful social support and that she remained isolated in her home.  The examiner noted the Veteran may be suffering from PTSD, as she endured traumatic experiences in the military and exhibited PTSD symptoms.  A diagnosis of MDD, moderate to severe, and rule out PTSD was rendered.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained."  Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id. cited in Ausler v. Shinseki, 2013 WL 5614245 (October. 15, 2013) (mem dec)

Given this reference to PTSD on the November 2006 examination, the Board finds that under the reasoning of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record), the issue of entitlement to service connection for PTSD was raised at that time and her PTSD symptoms should have been considered in assigning the initial evaluation, consistent with the Veteran's contentions that she had severe symptoms of PTSD since January 1, 2007.  In this regard, although Clemons was decided after the March 2007 rating decision, judicial decisions are retrospective and explain what the law meant at the time.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) ("'Unlike changes in regulations and statutes, which are prospective, our interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment'") (quoting Patrick v. Nicholson, 242 F. App'x 695, 698 (Fed. Cir. 2007))).  See also Vandaveer v. Shinseki, No. 11-3144, 2012 WL 4097198 (U.S. Vet. App. Sept. 19, 2012) (mem dec) (applying the reasoning of Clemons to hold that VA had in 1971 failed to properly adjudicate a claim for service connection for tinnitus in addition to the explicitly claimed service connection for hearing loss, and that the Board's determination to the contrary was clearly erroneous); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Moreover, even if the Veteran were not service connected for PTSD at that time, there is no indication of a distinction between the MDD and PTSD symptoms such that they could be separated, and all of the psychiatric symptoms must therefore be attributed to whichever psychiatric disability was service connected at that time.  See Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (Board erred in failing to discuss or assess the separate effects of claimant's service-connected and non-service-connected disabilities and whether, standing alone, his service-connected disabilities warranted an award); Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  In addition, September 2016 and February 2018 private medical opinions indicate that the Veteran's PTSD should have been diagnosed and rated as 100 percent disabling at the time of the November 2006 examination.

The Court has held that an "effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (quoting DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (noting that for increased ratings claims, section 5110(b)(2) requires VA to "review all the evidence of record" (emphasis in original)).  The facts in this case reflect symptoms consistent with a 100 percent rating since January 1, 2007.  September 2016, November 2016, and January 2018 private medical opinions note that the Veteran's symptoms include persistent thoughts of suicide and past attempts, gross impairment in her thinking/communication, persistent grossly inappropriate behavior with others, unable to perform activities of daily living activities and requires assistance from her family since 2011, inability to work, unable to enjoy any previous activities in social settings and with other friends or family members, memory loss on location, with friends and words, confused at times on place/time, and overall impact on quality of life was severe, chronic, and irreversible.  The examiners indicated the Veteran's PTSD, MDD, and anxiety renders her 100 percent permanently disabled.  The evidence is thus at the very least evenly balanced as to whether symptoms and overall impairment caused by the Veteran's MDD with PTSD more nearly approximated the total occupational and social impairment required for a 100 percent rating since January 1, 2007, the effective date of the grant of service connection and the day after separation from service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that entitlement to a 100 percent rating for MDD with PTSD is warranted with an effective date of January 1, 2007.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that, as the Veteran is being assigned a total schedular rating for MDD with PTSD, and is also in receipt of special monthly compensation (SMC) from November 8, 2011, under 38 U.S.C. § 1114(s), the issue of entitlement to a TDIU from this date is moot.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (indicating that TDIU is not moot when the Veteran is rated 100 percent for a disability if the TDIU could assist the Veteran in establishing entitlement to SMC at the (s) level).  Although the Veteran is now rated as 100 percent disabling for MDD with PTSD prior to November 8, 2011, the Veteran's other disabilities, migraines (30 percent), bilateral knee disability (10 percent), mandibular disability (10 percent), and residuals of status post- lipoma, left axilla (10 percent), do not combine to a total 60 percent rating, separate and distinct from the 100 percent service-connected MDD with PTSD, prior to November 8, 2011.  There is also no indication or argument that the Veteran was permanently housebound by reason of service-connected disability or disabilities.  Thus, SMC under 38 U.S.C. § 1114(s) prior to November 8, 2011, will not be further addressed. 

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."






ORDER

Entitlement to an increased rating of 100 percent for MDD with PTSD from May 22, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an earlier effective date of January 1, 2007, for the 100 percent rating for MDD with PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


